EXHIBIT 10.20




THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED
UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH
SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF SUCH SECURITIES
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SUCH ACT.




October 22, 2014




WARRANT TO PURCHASE COMMON STOCK

OF




LED LIGHTING COMPANY




FOR VALUE RECEIVED, and subject to the terms and conditions herein set forth,
during the Exercise Period and prior to the Termination Date, Mark Wolff
(“Holder”) is entitled to purchase from LED Lighting Company, a Delaware
corporation (the “Company”), the Warrant Stock at a price per share equal to the
Exercise Price. This Warrant is being issued in connection with the Settlement
Agreement dated October 22, 2014 between Holder and the Company of even date
herewith.




1.

Certain Definitions. The following definitions shall apply for purposes of this
Warrant.




(a)

“Common Stock” shall mean the common stock of the Company.




(b)

“Exercise Period” shall mean the period commencing as of the date hereof and
ending on the Termination Date. All of the warrants are vested as of the date
hereof.




(c)

“Exercise Price” means one dollar ($1.00), subject to adjustments as described
below.




(d)

“Holder” shall mean Mark Wolff, and his successors and assigns.




(e)

“Termination Date” shall mean the two (2) year anniversary of the date of this
Warrant.




(f)

“Warrant” means this Warrant and any warrant(s) delivered in substitution or
exchange therefor, as provided herein.




(g)

 “Warrant Stock” means up to One Hundred Fifty Thousand (150,000) shares of
Common Stock, subject to the vesting and any adjustments as described herein.




2.

Adjustments and Notices. The Exercise Price shall be subject to adjustment from
time to time in accordance with the following provisions:




(a)

Subdivision, Stock Dividends or Combinations. In case the Company shall, at any
time, subdivide the outstanding shares of the Common Stock or shall issue a
stock dividend with respect to the Common Stock, the Exercise Price in effect
immediately before such subdivision or the issuance of such dividend shall be
proportionately decreased and the number of shares of Warrant Stock shall be
proportionately increased, and in case the Company shall at any time combine the
outstanding shares of the Common Stock, the Exercise Price in effect immediately
before such combination shall be proportionately increased and the number of
shares of Warrant Stock shall be proportionately decreased, effective at the
close of business on the date of such subdivision, dividend or combination, as
the case may be.





--------------------------------------------------------------------------------




(b)

Reclassification, Exchange, Substitution, In-Kind Distribution. Upon any
reclassifications, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise of
this Warrant or upon the payment of a dividend in securities or property other
than Common Stock, the Holder shall be entitled to receive, upon exercise of
this Warrant, the number and kind of securities and property that Holder would
have received for the Warrant Stock if this Warrant had been exercised
immediately before the record date for such reclassification, exchange,
substitution, or other event or immediately prior to the record date for such
dividend. The Company or its successor shall promptly issue to Holder a new
Warrant for such new securities or other property. The new Warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 2 including, without limitation,
adjustments to the Exercise Price and to the number of securities or property
issuable upon exercise of the new Warrant. The provisions of this Section 2(b)
shall similarly apply to successive reclassifications, exchanges, substitutions,
or other events and successive dividends.




(c)

Notice. Upon any adjustment of the Exercise Price and any increase or decrease
in the number of shares of the Common Stock purchasable upon the exercise of
this Warrant, then, and in each such case, the Company, as promptly as
practicable thereafter, shall give written notice thereof to the Holder of this
Warrant at the address of such Holder as shown on the books of the Company which
notice shall state the Exercise Price as adjusted and the increased or decreased
number of shares purchasable upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation of each, if possible. The Company
further agrees to notify the Holder of this Warrant in writing of a
reorganization, merger, sale, voluntary dissolution, liquidation or winding-up
of the Company, or upon the Company's taking of a record of the holders of its
Common Stock (or other stock or securities at the time receivable upon the
exercise of this Warrant) for the purpose of entitling them to receive any
dividend or other distribution, or any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, at least twenty (20) days prior to the effective date thereof.




(d)

Fractional Shares. No fractional shares shall be issuable upon exercise of the
Warrant and the number of shares to be issued shall be rounded down to the
nearest whole share. If a fractional share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional share interest by
paying the Holder an amount computed by multiplying the fractional interest by
the fair market value of a full share.




3.

No Stockholder Rights. This Warrant, by itself, as distinguished from any shares
purchased hereunder, shall not entitle its Holder to any of the rights of a
stockholder of the Company.




4.

Exercise of Warrant. This Warrant may be exercised in whole or part (but in any
event in minimum increments of 25,000 shares) by the Holder, during the Exercise
Period, as applicable, and before the termination of this Warrant, by the
surrender of this Warrant, together with the Notice of Exercise in the form
attached hereto as Attachment 1, and any other reasonably requested investor
representations, duly completed and executed, at the principal office of the
Company, specifying the portion of the Warrant to be exercised and accompanied
by payment in full of the Exercise Price in cash or by cashier’s check with
respect to the shares of Warrant Stock being purchased. No cashless exercise of
this Warrant shall be permitted. This Warrant shall be deemed to have been
exercised immediately before the close of business on the date of its surrender
for exercise as provided above, and the person entitled to receive the shares of
Warrant Stock issuable upon such exercise shall be treated for all purposes as
Holder of such shares of record as of the close of business on such date. As
promptly as practicable after such date, the Company shall issue and deliver to
the person or persons entitled to receive the same a certificate or certificates
for the number of full shares of Warrant Stock issuable upon such exercise,
which shares shall be duly and validly issued. If the Warrant shall be exercised
for less than the total number of shares of Warrant Stock then issuable upon
exercise, promptly after surrender of the Warrant upon such exercise, the
Company will execute and deliver a new Warrant of like tenor in the name of the
Holder, dated the date hereof, evidencing the right of the Holder to the balance
of the Warrant Stock purchasable hereunder upon the same terms and conditions
set forth herein.




5.

Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.





2




--------------------------------------------------------------------------------




6.

Issuance of Stock. The Company covenants that all shares that may be issued upon
the exercise of rights represented by this Warrant, upon exercise of the rights
represented by this Warrant and payment of the Exercise Price, all as set forth
herein, will be free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
or otherwise specified herein). The Company agrees that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the exercise of this Warrant.




7.

Amendments. Any term of this Warrant may be amended with the written consent of
the Company and the Holder. No waivers of, or exceptions to, any term, condition
or provision of this Warrant, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.




8.

No Impairment. The Company will not, by any voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Holders of this Warrant against impairment.




9.

Reservation of Stock Issuable on Exercise of Warrant. The Company will at all
times reserve and keep available, solely for issuance and delivery on the
exercise of this Warrant, a number of shares of Common Stock equal to the total
number of shares of Common Stock from time to time issuable upon exercise of
this Warrant.




10.

Miscellaneous. This Warrant shall be governed by the laws of the State of
California, without regard for the conflicts of law provisions of the State of
California or of any other state. The headings in this Warrant are for purposes
of convenience and reference only, and shall not be deemed to constitute a part
hereof. Neither this Warrant nor any term hereof may be changed or waived
orally, but only by an instrument in writing signed by the Company and the
Holder of this Warrant. All notices and other communications from the Company to
the Holder of this Warrant shall be delivered personally or mailed by first
class mail, postage prepaid, to the address furnished to the Company in writing
by the last Holder of this Warrant who shall have furnished an address to the
Company in writing, and if mailed shall be deemed given three days after deposit
in the United States mail. This Warrant may only be assigned by Holder upon
receipt of the written consent of the Company.







COMPANY:




LED LIGHTING COMPANY




By: /s/ Kevin Kearney

Kevin Kearney, CEO







HOLDER:




By: /s/ Mark Wolff

Mark Wolff





3


